Citation Nr: 0725058	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-31 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for polycythemia vera 
(claimed as rubra and increased platelets), to include as a 
result of exposure to herbicides. 

2.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

In the veteran's substantive appeal he requested a Decision 
Review Officer hearing to be held at his local RO.  The 
hearing was scheduled for January 2006.  Notice was sent to 
the address of record and was not returned as undeliverable.  
The regularity of the mail is presumed.  The veteran failed 
to appear for said hearing.  As such, the hearing request is 
deemed withdrawn.  

The veteran presented testimony before the Board via video 
conference in December 2006.  The transcript has been 
obtained and associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran served in Vietnam.  

3.  Polycythemia is not causally or etiologically related to 
an injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange.  

4.  Hypertension is not causally or etiologically related to 
an injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange nor did it 
manifest to a degree of 10 percent or more in the year 
following the veteran's separation from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for polycythemia (claimed as rubra and increased platelets), 
to include as due to exposure to herbicides, are not met.  38 
U.S.C.A. §§ 1110, 1112(c), 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for the establishment of service connection 
for hypertension, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, with regard to the claim for polycythemia vera, 
in December 2003 and January 2004 letters, issued prior to 
the decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claim.  

A letter with regard to the claim for hypertension was sent 
to the veteran in January 2006.  The veteran was additionally 
notified of the need to advise VA of or submit any further 
evidence in his possession that pertained to the claim.  The 
claim was readjudicated in a January 2006 supplemental 
statement of the case (SSOC).

A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The case was last readjudicated in a 
September 2006 SSOC.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, a report of VA examination, and the 
transcript from the December 2006 Board hearing.   

The Board notes the veteran reported that he sought treatment 
at the Roper Hospital for polycythemia vera in May 1988.  The 
RO attempted to obtain these records in January 2004.  A 
response was received in February 2004 indicating there were 
no records for the requested period.  Any further attempts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

In March 2006, the RO received VA Form 21-4142, Authorization 
and Consent to Release Information to VA, which again 
indicated the veteran sought treatment at Roper Hospital.  
The veteran did not provide dates of treatment.  In April 
2006, the RO sent a letter to the veteran requesting the 
specific dates of treatment.  The veteran responded in May 
2006.  He indicated that he sought treatment from Dr. DME of 
Roper Charleston Hematology.  These records have been 
associated with the claims folder.  He did not provide the 
requested information with regard to Roper Hospital.
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case submission of a complete consent form, is 
not an impossible or onerous task.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Thus, a remand is not necessary.  
38 C.F.R. § 3.159(c)(1).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including those raised at the December 2006 Board hearing; 
service medical records; VA medical records; a VA examination 
report; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran contends that he is entitled to service 
connection for polycythemia vera and hypertension.  
Specifically, he asserts that the claimed disorders are the 
result of exposure to Agent Orange during his active duty 
service in Vietnam.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims, and the appeal as to 
these issues will be denied.

The veteran's DD-214 indicates that he entered service in 
August 1968 and was discharged in August 1970.  The veteran 
served in Vietnam for one year.  He received the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
Therefore, having served in the Republic of Vietnam, the 
veteran is presumed to have been exposed during his period of 
service to an herbicide agent. 38 U.S.C.A. § 1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been met.  38 C.F.R. 
§ 3.303(a).   Though the veteran has claimed that the 
diagnosed polycythemia vera and hypertension are associated 
with herbicide exposure, there is no medical evidence of 
record that the veteran has in fact been diagnosed with one 
of the presumptive diseases set forth in 38 C.F.R. 
§ 3.309(e).  The Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  

As such, the veteran does not have one of the listed diseases 
in order to establish service connection by presumption, 
based on herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, 
the Board shall proceed with determining entitlement to 
service connection on a direct causation basis.  
Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service medical records are wholly devoid of complaints, 
treatment, or diagnoses of polycythemia vera or hypertension.  
The veteran's blood pressure was recorded as 110/78 upon 
enlistment examination in August 1968 and 120/60 upon 
separation examination in August 1970.  The records also 
contain an August 1973 enlistment examination for the Army 
National Guard.  It was negative for either of the claimed 
disorders.  

With regard to the hypertension claim, as it did not manifest 
to a degree of 10 percent or more within the year following 
separation from active duty service, service connection is 
not warranted for a chronic disease on a presumptive basis.  
38 C.F.R. §§  3.307(a), 3.309(a).

VA outpatient treatment records dated in March 2005 reveal 
the veteran reported an onset of polycythemia vera in 
approximately 1987 or 1989 and hypertension in 1992.  During 
his December 2006 Board hearing, he indicated the diagnoses 
were rendered in the 1990's.  The earliest objective medical 
evidence of post-service treatment for polycythemia vera and 
hypertension are dated in October 1998 some 28 years after 
the veteran's discharge from service.  At that time, records 
from Bon Secours-Saint Francis Hospital show the veteran was 
admitted for complaints of left hand numbness and weakness.  
Among other things, discharge diagnoses included polycythemia 
vera and hypertension.  No nexus opinions were provided.   

VA outpatient treatment records dated between 2003 and 2006 
show continued treatment for polycythemia vera and 
hypertension.  Records from Dr. DME dated in April 2005 and 
June 2005 confirm the aforementioned diagnoses.  In Aril 
2005, Dr. DME simply noted the veteran reported exposure to 
herbicide agents during service.  A nexus opinion was not 
provided.

Upon VA examination in July 2005, the examiner noted the 
diagnoses of polycythemia vera and hypertension in 1998.  The 
examiner further noted the veteran's diagnostic list did not 
include any of the 11 presumed conditions for exposure to 
Agent Orange.  The examiner opined it was not likely that 
polycythemia vera was caused by the presumed exposure to 
Agent Orange in Vietnam.  
While the veteran was not afforded a VA examination in 
connection with his hypertension claim, VA regulations 
provide that VA will assist the veteran by providing a 
medical examination or obtaining a medical opinion based upon 
review of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(emphasis added).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes 
that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the 
claimed disability or symptoms may be associated 
with the established event, injury, or disease in 
service.

38 C.F.R. § 3.159(c)(4)(i).  Because the requirements in 
subsections (B) and (C) are not met with regard to the claim 
for service connection for hypertension, it is not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

In conclusion, the Board finds the 28-year evidentiary gap in 
this case between active service and the earliest medical 
evidence of hypertension and polycythemia vera, constitutes 
negative evidence against the claims because it tends to 
disprove the assertion that claimed conditions had their 
onset in service, which in turn resulted in chronic 
disabilities or persistent symptoms thereafter.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  
Despite evidence of current diagnoses of hypertension and 
polycythemia vera, there is no evidence of record to 
substantiate the critical second and third components of the 
Gutierrez inquiry, as previously enumerated.  To the extent 
that the veteran opines that polycythemia and hypertension 
are related to Agent Orange exposure, as a layman, he is not 
competent to render an opinion regarding etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Based on a thorough review of the evidence of record, the 
Board concludes that service connection for hypertension and 
polycythemia vera, to include as a result of exposure to 
herbicides, is not warranted.  Specifically, there has been 
no diagnosis of a presumptive disease related to such 
exposure and there has been no showing that the claimed 
disorders are related to a personal injury suffered or 
disease contracted in the line of duty, or as a result of 
exposure to herbicides, during his active military service, 
nor may it be presumed to have so incurred.  38 U.S.C.A. 
§§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for polycythemia vera 
(claimed as rubra and increased platelets), to include as a 
result of exposure to herbicides, is denied. 
Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides, is denied. 


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


